EXHIBIT C
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                             INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                RECEIVED NYSCEF: 08/17/2018




             UNIVERSITY                      OF THE                STATE            OF    NEW YORK
            STATE            EDUCATION                          DEPARTMENT
            -------------------------------------------X


            IN     THE        MATTER                   OF THE              CHARGES                PREFEltRED

            BY:


                                                                                                                                        OPINION          AND AWARD

            Board          of Education                of
            the     City      School        District            of New        York                                                         FILE   Nos.    30678   &   30977
            New       York
                                                                          Complaint             - Employer


                                          -and-


            Jean       Severin


                                                                          Respondent


            Pursuant            to    Education.Law                       Section        2590     (j)(7)       and

            Section          3020(a)
                                                                                                           -------X

                                                           Before:        Richard        D.     Williams,         Esq.,   Hearing       Officer


            APPEARANCES:

            FOR THE                  DEPARTMENT
            Kareen         Evans-McKay,                     Esq.     of    Counsel

            New       York        City     Department                of Education



            FOR THE                  RESPONDENT

            Wendy           Starr,       Esq.     of Counsel
            Steven         Friedman             Esq.       of   Counsel
            Office         of Richard           E. Casagrande,                 Esq.




                                                                                                                                                                              1




                           ____---                                                                                                  .
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                   INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                               RECEIVED NYSCEF: 08/17/2018




                                                                                  PROCEDURAL                                 HISTORY

                           Pursuant              to § 3020-a           and      § 2590          (j) (7)        of the New                York           State        Education              Law,       Disciplinary

            Charges            were        preferred          by     the     Department                 of Education                    of the          City     School             District        of the         City        of

            New       York           ("Department")                    against          Jean          Severin          ("Respondent"),                          a tenured              teacher          assigned               to

            Urban          Action               Academy             (UAA)           within            District              18;     and         later      assigned              to     Middle              School             of

            Marketing                and         Legal       Studies         within          District            18.              The      consolidated                   charges              brought             against

            Respondent                   were         assigned        State      Education                Department                     (SED)            case        numbers               30678           and        30977

            respectively.                   The        allegations           covered             in     this     matter            involve              conduct           allegedly                engaged             in    by

            Respondent                   during          2015-2016            and       2016           -2017          school            years       while             assigned           to     UAA           and         later
                                                                                                                                     Studies"
            assigned           to the           "Middle          School       of Marketing                     and     Legal                               (MLS)          within            District         18.


                           In      its     charges,           the     Department                 alleged             that      Respondent                  failed         to    perform             his      duties          by

            engaging            in       conduct           tmbecoming                his     position,               misconduct,                   verbal            abuse,         neglect            of    duty,          and

            conduct         that         andered           him      unfit     to perform               properly             his    obligations                 to the      service,            insubordination,

            conduct         prejudicial                to the       good      order,       efficiency                 or discipline                of the        service,             and      violations              of the


            By-Laws,             rules          and    regulations            of the       Chancellor,                 school           and/or          District               As     a result         of the          above

                            the Department                                   as a penalty,                                           action         pursuant             to Education                  Law             3020-
            charges,                                             seeks,                                  disciplinary                                                                                              §

            a and      argues            just     cause      for     termination               from       employment                     exist


                           A    pre-hearing                 conference           was       held         before         Hearing             Officer             Richard          D.     Williams              on March


            7, 2017,           and       thereafter,          hearings          were         convened                on      March          16, 22,            24;     April        3, 5; May               18,     19,     22,

            31;    and     June          1, 2017.           Testimonial             evideñce              was        received             fi·om         Confidential                 Investigator                 Vanessa

                                 Paraprofessionals                      Terrance             Norris            (Urban             Action          Academy-                hereinafter                                       and
            Perdomo,                                                                                                                                                                                   "UAA")

            Amber          Jackson                (Middle           School        for                                 and         Legal          Studies-             hereinafter                                      UAA
                                                                                           Marketing                                                                                            "MLS"),

            Assistant           Principal              Jordan        Barnett,           UAA            Principal             Steve         A.     Dorcely,              , MLS           Secretary             Lorraiñe


            Purvis,        MLS            Principal          Jameela          Horton-Ball,                 MLS               Teacher/Supervisor                           Linda         Underdue,                  Student

            KF      (aka        student            "J"),     Student          AP        (aka          student          "A"),         and        Student              KD        (aka      st"de-t            "G"),           and

            Respondent.                  33 Department                 Exhibits            and        2 Respondent                   Exhibits             were         entered          into       evidence.




            1                                               of the prüceed:ñgs.                                                (D.Ex_) and (R.Ex_) refer to Department                                      and
                (T._) refers to pages from the transcripts
            Respondent       exhibits respectively from the heariiigs.

                                                                                                                                                                                                                                  2
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                    INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                    RECEIVED NYSCEF: 08/17/2018




                           Both           parties      had      ample        opportunity              to present           testimony        and      documents              to argue      in support

            of    their      respective             positions.             The      parties          chose      to make          oral     closing       arguments              and     after    receipt

            of the        final      transcript,             the    record       was     declared            closed.




                                                                        CHARGES                  AND          SPECIFICATIONS

            The      Specifications                  against         Respondent               in SED          case      number           30678       and     30977          read    as follows:




                                                                                           SPECIFICATIONS2


                                                                                           (SED         Case       # 30678)


            JEAN            SEVERIN                    (hereiriafter            referred         to     as "Respondent")                    is     a tenured           teacher         under      File     #
                                  assigned          to Urban            Action          Academy              within        District       # 18. During                the    2015-2016           school

            year,     the     Respoñdent                 engaged             in misconduct,              insubordinatiors,                  verbal         abuse,      conduct         unbecoming
            his     position,             and   neglect            of duty       as follows:


            In    Particular:


            SPE      CIFICATION                         1: On or about               May        5, 2016,         during        spirit     week,       Respondent              stated     to students

            in    sum       and      substance:


                                     a.      This      is not       okay       and/or         This     is not      right      (referencing           boys      dressing            up as girls)
                                    b.       The       school        is promoting              gays
                                     c.      The       boys        are dressed           up    like     trannies
                                     d.      This      is a disgrace


            SPECIFICATION                               2:    On or about               May     5, 2016,         in the       presence           of students,           Respondent             stated     in
            sum       and         substance:


                                     a.      This       school        is bullshit
                                     b.      Asshole

                                     c.      Piece       of shit       principal           and/or       principal           is full      of shit

                                     d.      This       dumb        principal
                                     e.      The       principal         is bullshit           and/or        bullshit        principal

                                     f.      The       principal         is an asshole

                                     g.      This       piece       of shit      lets    students         walk          around        dressing       like     girls

                                     h.      This       bullshit        principal          let this      happen




            2 At the March
                                          16, 2017 hearing, the Specifications    1 & 2 were                               amended        to change         the date the alleged           inddents
            accurrêd         from         May  5, 2016 to April 8, 2016;  and  Sped°-Et?c-2                                3 & 4 were smend:d                to change        the date the alleged
            incidents        occurred           from     May 5, 2016 to April 18, 2016.

                                                                                                                                                                                                           3
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                    INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                  RECEIVED NYSCEF: 08/17/2018




            SPECIFICATION                                3:        On or about                    May          5, 2016,          Respondent                  was         observed          during         work         hours
            and/or          instructional                time        to be asleep                   and/or          in a relaxed              position.




            SPECIFICATION                                4:     On or about                       May        5, 2016,         Respondent                   failed        to discharge            his     professional
            responsibilities                   when           Responsible:


                                     a.    Failed             to     obtain             permission                  from         the     Principal               and/or         Administration                   to    allow
                                            students                to      watch            an         R-rated            animation                with         adult        themes          and/or         pervasive
                                           language                 and/or          sexual              references
                                     b.     Allowed                his      minor         students                to watch           an R-rated              animation,             having          no    educational

                                           value,          called           the     Boondocks
                                                                                                                                                                    Riding"
                                     c.    Allowed                  students            to        listen       to    a song          called         "Dick                          with       lyrical       content              in
                                            sum       and          substance:                "I     wanna           ride     your       nuts        because           I think      you      are the        man",            "It's.
                                           ok     to ride            that     dick",              "Now            we're      dick       riding        Obama".


            SPECIFICATION                                5: During                the    2015-2016                   school          year,        Respondent               engaged          in misconduct                     and
            failed        to discharge              his        professional                  responsibilities                    when          Respondent:


                                          a.      Repeatedly                  misused                  his    teaching           time        by     frequently            sleeping          during        class

                                          b.       Often            used      his       cell        phone           during       class        time

                                          c.      Repeatedly                  failed              to     provide             classroom              instruction               to   the     students          under             his
                                                  supervision.


            The          forgoing          constitutes:

                     -      Just      cause       for                                    action              pursuant         to Education                  Law
                                                           disciplinary                                                                                                 3020-a;
                     -      Verbal         abuse;
                     -      Conduct                                               Respondent's                                           or       conduct           prejudicial            to.the         good         order,
                                                 unbecoming                                                          position,

                            efficiency,            or discipline                    of the             service;
                     -       Substantial              cause                                       Respondent                 unfit       to       perform                            his     oNigations                to     the
                                                                         rendering                                                                                  properly
                             setwice;
                     -      A       violation            of        the                                 Rules         and      Regulations                   of    the                               School            and/or
                                                                            By-laws,                                                                                       Chancellor,

                            District;
                     -
                            Misconduct;
                     -
                            Insubordination;
                     -      Neglect             of duty;            and
                     -      Just      cause        for        termination




                                                                                                       (SED         Case       # 30977)


                                                                                                       SPECIFICATIONS

            JEAN             SEVERIN                  (hereinafter                   referred                to     as     "Respondent")                    is    a tenured            teacher           under         File          #

                                assigned            to     Middle             School               of      Marketing             and      Legal            Studies        within         District        #18.         During



                                                                                                                                                                                                                                     4
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                       INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                  RECEIVED NYSCEF: 08/17/2018




            the     2016-2017                  school               year,      the      Respondent                 engaged            in       misecñduct,               insubordination,                            conduct

            unbecoming                 his        position,            and         neglect       of duty          as follows:


            In    Particular:


            SPECIFICATION                                     1:    On        or     about         December              1,    2016,            while      assigned                 to     Middle              School           of

            Marketing               and        Legal               Studies,          Respondent                 failed        to    discharge             his        professional                     responsibilities
            when:


                   a.       Respondent                    was        observed            during          work       hours          and/or        instructional               time          to be asleep                and/or

                            in a relaxed                 position             in the     presence               of students.

                   b.       Failing          to follow                school          protocols           and      procedures               by    not     reporting            to an assigned                        location

                            as directed                 to by        Principal           and/or         Administration.

                   c.       Failed           to     follow             directives             by       Principal          and/or            Administration                     to        retrieve             and     review
                            Hooked             on Phonics                   program           for      intervention            and        the Running                 records            for     student            planning
                            and      intervention.

                   d.       Failed        to       follow            directive           by      Principal            and/or         Administration                     to     execute                scripted         lesson

                            plans       to students.

                   e.       Failed        to follow                  directive          by    Principal            and/or          Administration                    to assist            staff        members            with

                            the       supervision                    of     students            in     outdoor           recess,           resulting            in     limited             and         or     inadequate

                            supervision                   of students.

                    f.      Failed        to follow                  school          protocol           and      procedures               by     repeatedly             arriving               late     for    scheduled

                            yard       duty.


            SPECIFICATION                                      2:     During             2016-2017                 school            year,         Respondent                    was            excessively                 late

            approximately                    11 times                on the         following            dates:


                    1.      October               17, 20I6                                       1 minute

                    2.      October               24,     2016                                   10 minutes

                    3.      October               25,     2016                                  4 minutes

                    4.      October               26,     2016                                   10 minutes
                    5.      October               27,     2016                                   10 minutes
                    6.      November                    1, 2016                                  14 minutes

                    7.      November                    3, 2016                                  5 minutes

                    8.      November                     16, 2016                                5 minutes

                    9.      November                    21,        2016                            15 minutes

                    10. November                        22,        2016                          3 minutes

                    11. November                        30,        2016                          35 minutes




            The          foregoing             constitutes:

                    -       Just      cause             for                              action          pursuant         to Education                   Law
                                                               disciplinary                                                                                          3020-a;
                    -       Conduct                                                 Respondent's                                     or        conduct          prejudicial                to     the         good
                                                   unbecoming                                                    position,                                                                                              order,
                            efficiency,                 or discipline                 of the         service;




                                                                                                                                                                                                                                     5
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                                   INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                               RECEIVED NYSCEF: 08/17/2018




                        -      Substantial                   cause                                     Respondent                  unfit        to
                                                                               rendering                                                                perform          properly                 his        obligations                to     the

                               service;
                        -      A       violation                 of     the                                                and        Regulations                 of     the
                                                                                    By-laws,             Rules                                                                      Chancellor,                    School           and/or

                               District;
                        -
                               Misconduct;
                        -
                               Insubordination;
                        -      Neglect               of duty;                and
                        -      Just         cause        for      termination


                                                    RELEVANT                              DEPAR_TMENT                             RULES                 AND       REGULATIONS




            ...     NYC             Department                    of     Education                 Regulation                   of the       Chancellor                ...Issued               10/30/14            ...Number                      A-

            421...Subject:                         Pupil         Behavior                 and      Discipline               -    Verbal          Abuse...
            S.,mm-y                     of Changes                      ...This            Regulation              updates             and      supersedes               Chancellor's                     Regulation                A-421
            dated             July          19,     2013.               It     defines            and      prohibits              the        verbal        abuse          of        students             and       sets         forth          the

            reporting                and          investigative                    requu·ements                  for    allegations                  of verbal          abuse             of    students.           (D.     Exh.             2)


            ...L             POLICY
                               A.           It    is the         policy              of    the        Department                 of     Education                (DOE)              to    prohibit             verbal           abuse              of
                               students              by DOE                  staff        members...on                     school           property...


                               B.      Disruptive                     behavior               by       a student                 must        never         be     punished                 by      use         of   verbal           abuse.
                               Schools                  should                address             a     student's                disruptive               behavior              through                  offering            guidance

                               intervention,                       working                  with          parents,               and          addressing                behavior                  in         acecidance                      with
                               Chancellor's                      regulation                 A-443         and        the        DOE's          Discipline              Code.


                               C.       Any          employee                      who      violates          this      regulation               will      be     subject            to        appropriate              disciplinary
                               action.


                  II.       DEFINITIONS



                        A.      Verbal              abuse             is defined              as language                   (written            or      oral)     about             or directed                toward            students
                               that:


                                       1.         Belittles,            embarrasses                     or subjects              sMdents             to ridicule;              or
                                       2.         Has       or        would          have         the     effect         of      unreasonably                   and      substantially                       interfering            with               a
                                                  student's              educational                    performance                    or     ability       to     participate                   in     or      benefit          from             an
                                                  educational                  program,                 school         sponsored                activity          or     any         other            aspect       of      a student's

                                                  education;                  or
                                       3.         Has       or        would           have        the     effect           of    unreasonably                    and     substantially                       interfering            with                a
                                                  student's              mental,            emotional,                 or physical              well-being;               or
                                       4.         Reasonably                       causes         or would             reasonably                be      expected              to        cause         a student           to     fear            for

                                                  his/her         physical                safety;        or



                                                                                                                                                                                                                                                        6
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                               INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                               RECEIVED NYSCEF: 08/17/2018




                                 5.          Reasonably                     causes           or         would          ressonably                  be     expected               to      cause          physical           injury        or
                                             emotional                 harm         to a student.
                  B.       Verbal                 statements                 by         DOE              staff         members...directed                                 to     or      about           students           that       are

                           discriminatory                         based             on       race,          color,           natioñal               origin,              alienage/citizenship                        status,          age,
                           ethnicity,                   religion,             creed,              gender,                disability,                sexual               orientation,              or       weight           will       be
                           investigated                    under            the procedures                       of Chancellor's                     Regulation                  A-830.           Schools           should           refer

                           any        such         complaints                 to the DOE's                       Office       ofEqual                Opportunity                  and      Diversity           Management.



            IIL   NOTIFICATION                                     TO STAFF

                  The        principal                  must        ensure           that         all     members              of      the     staff,         including                non-instructional                    staff,     are
                  informed                   of    the      DOE's              policy              and       rules         with        respect              to     verbal         abuse.            At      a minimum,                 the
                  principal/designee                              must:


                  A.     review              the        importance                  of this         Regulation                 with          all    staff,        distribute             a copy           of this        Regulation
                  to     every           staff          member,               and        have           every        staff        member                sign       an acknowledgement                               of    its receipt
                  at the         beginning                  of each            school              year;


                   B. review                 the        importance                  of this             regulation            with       every           staff          member            who      comes            to the      school
                   after        the      beginning                     of    the     school               year,        provide          him/her                  with       a copy          of    this      Regulation,                and
                  have          the      staff          member               sign        an acknowledgement                                  of its receipt;                   and


                   C. redistribute                       and/or             provide          techñical                 assistance              regarding                  this    regulation               as needed            during
                   the      school            year.         (D.        Exh.        2)


            IV.   REPORTING                               AN ALLEGATION                                          OF VERBAL                          ABUSE


                   A.       Staff        Member                Obligations



                           Any          staff          member               who         witnesses                 verbal          abuse,           who           has      knowledge               or information                     about
                           or who             receives              a report               about          a student           who          may          have        been         the     victim          of verbal          abuse,           is
                           tequired                to     orally            report          the         allegation            to     tbe       principal/designee                           within          on_e school               day.
                           Within             tt_voo_school                  days        of making                 the     oral      report,            the       staff        member            also      must:


                           1.       submit               a written                report           to     the      prirmipal/designee                             by      completing               a witness               statement
                           found             in the        DOE's              Online              Occurrence                 Reporting                  System             ("OORS")                or


                           2.         file        an     online             report          directly              with        the      Office            of       Special             Investigation                 ("OSI")            (see
                           Section                IV.B.2          below)             ...




                  B.       Principal/Designee                                Obligations


                           The          principal                 or        designee              must            immediately                      report          all     allegations               of     verbal          abuse            of
                           students                by DOE               employees...to                           OSI   within              24 hours               of learning              of the          allegation           by     one
                           of the            following                 methods:


                                                                                                                                                                                                                                              7
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                            INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                          RECEIVED NYSCEF: 08/17/2018




                          1.     entering               the     information                  into      the        OORS;           or


                          2.                        entering                    the                information                         into                OSPs                    reporting                    system                      at
                          https://www.nycenet.edu/office/osi/CPR                                                                                                        or                               OSI       at     718-935-
                                                                                                                            Form/form.aspx,                                    by        calling
                          3800.


                         If the principal/designee                                    enters         a report            of alleged             coiporal              p=hhment                     into     OORS,               he/she
                          will        automatically                     be    routed           to     OSI's          online            reporting                 system.                 There      is no          need        for     the
                         principal/designee                             to also        report          the        complaint                 separately             to OSL..


            VI.    INVESTIGATION                                                                                                                                                     .


                          A.       Allegations                      of verbal         abuse          will     be investigated                        either        by        OSI      or by the           school          at which
                                   the       incident               occurred.           After          OSI        receives             a report             of verbal               abuse,         OSI      will        advise         the
                                   principal               whether              OSI         will      conduct               the     investigation                       or     whether             the      principal                must
                                   conduct               a School-Based                      Investigation                   ("SBI").                (D.     Ex.        2)



                                                                                                                    *****



                        URBAN                ACTION                   ACADEMY                        FACULTY/STAFF                                       HANDBOOK                            2015-2016                  (D5)


            ...School            Policy            Handbook                  ...This          booklet             and       other           policy/faculty                    notes,         procedures,                 flyers,         or
            bulletins          should              be retained               for      future          reference              and        will        be      referred            to       as School             Policy.               New
            policies         and       changes              will       be promulgated                       for     inclusion                as needed.               (D5          p.1)


            U.A.A.        Culture                  &    Expectations                    SY 2015-16


            Routine/Expectation                                 -     Teacher                                       at      the     Door:              Where              should             the    teacher              be     as the
                                                                                            Standing
            students           enter         class?
            What         does          it     look         like?        -    Teacher               stands          at door             of      classroom                 and         greets        (brief          comment               or

            acknowledgement)                            students             as they          enter.
                        we       do         it?     -    Individual                communication                          with         students               sets       a positive                tone        for       the        class.
            Why
            Additionally,                   teachers            can     check          in with          specific             students               as they          enter          and      can    get        a feel         for    how
            the    class/students                    are      doing.         (D5,       p 14)




            Routine/Expectation                                 -     Student           Colivei-sstioxi:                     How             will        students              speak         to    one      another?                 How
            will     students               speak       to adults?
            What         does         it look           like?        - Students              ousaso           with        teacher              and       each        other         in a respectful                   manner           that

            is appropriate                   for     a learning              environment.

            Why         we do it?-                  Student            com-mication                         should          be consisteiit                  with         our       core      values.           How         students

            communicate                      should           be      aligned          to    our      core         values          and         sets        the     tone        for        a productive                  classroom.

            (D5p.14)




                                                                                                                                                                                                                                             8
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                              INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                           RECEIVED NYSCEF: 08/17/2018




            Routine/Expectatiõn                                    -       Videos                and          Powerpoint                       Presentations                          in       Class/Sacredness                                of
            Classfime:                 When             should           videos           be shown?                  How          should            PowerPoiñts                      be used?
            What          does         it look           like?         - Class          time          is incredibly               valuable.                 A    movie            or a powe1point                   presentation
            should          not        be     shown              for      an     entire          class        period.             It    is not        a good                use      of    class      time         to     "show            the
            movie"                                                                                                                                                                                                                    after-
                                of    a book             a class           read         during          reading             or     writing            class.           (This         may       be     an excellent
            school         bonus              activity).               Students             should           note         copy          notes         for        an        extensive           period         of        time.        Other
            activities               should         be incorporated                        into       the     lesson.
                         we do             it?     - Video     and                 PowerPoint                      presentations                   can      be very               effective.            When              videos
            Why                                                                                                                                                                                                                            are

            used,       they          should            be used           as short           (1-7        min)         clips.       It is ok          if more               than      one     clip     is shown                 per     class
            period.
            How          will         we know?                     Students               will        not     watch            videos          or     PowerPoint                     presentations                 for         an    entire
            class       period             (unless         they          are      in a film            class).          Students              will         not     copy           notes      from       a Powe2Point                        for
            an extensive                   period          of time.              (D5      pp.14-15)




            ...C11.             Computers                    &     Cell         Phones


            ...Cell         phones               are       not         to be used                in    the     hallways                or     in     the        presence              of students.                 (D5         p.44)




                                                                                       POSITIONS                       OF THE                  PARTIES


            Department


                    •       The         evidence             established                   that        Respondent                  engaged               in a litany              of failures           including                   but    not
                            limited              to:
                                       o         Engaging                 in     misconduct                   at two             very        different                schools,             with       two      very             different

                                                 administrations,                         with         two         very          different             sets           of     staff         members            and          two            very
                                                 different             sets      of students(T1533).
                                       o         Failing          to provide               students            with       the same                 opportunities                   he was          afforded             -the         ability
                                                 to learn          and          earn      a higher            education.                (T1534)


                    •       Chancellor                     Regulations                    define             verbal         abuse            to      include                conduct            that     directed                 towards

                            students,                  in written              or oral       form           that     belittles,             embarrasses                     or subjects             to ridicule,               or has or
                            would             have         the         effect      of     reasonably                  and        substantially                   interfering               with       a student's                mental,
                            educational                    or physical                  well-being;                 or would                reasonably                 be expected                 to cause             a student              to
                            fear        for      his     physical               safety;          and/or        would           reasonably                  cause            or be expected              to cause                physical

                            injury            or emotional                      harm       to a student.                  (T1536-1537)




                                                                                                                                                                                                                                                  9
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                             INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                          RECEIVED NYSCEF: 08/17/2018




               •     Respondent                  admined                  he      was         aware            of      the     Chancellors                   Regulation             on       Verbal          Abuse.

                     (T1537)



               •     The                                               credible            evidence                  supports            a                      that       Respondent                    made        the
                           overwhelming                                                                                                       finding
                     commenta     attributed                           to him          in Specification                      1. (T1538)



               •     Respondent's                     denial              of                            the          comments                attributed            to       him
                                                                                  making                                                                                                 notwithstanding;
                                                                                                                                                                                                      "A"
                     Respondent  did acknowledge                                         that        gender/bender                  day       took     place;    and         that      Students                     and
                     "J"                                                                                                          "A"                "J"
                         were two model   students;                                      and         that     Students                       and           credibly           testified           to what           they
                     saw       and     heard.         (T1539)



               •                       "J"
                     Student                   testified           that        Respondent                   verbalized            in front           ofhis       students          that      "...this        is what
                     the      school          coñdones...promoting                                   boys      being          gays...but             won't        let     me take         you       guys         to the
                     burial         ground           of     Malcolm                   X...your              bullshit          Principal             is stupid,           irresponsible,                 a disgrace
                     and      an abomination.                          (T1539           citing        T273-274)



                                       "J"
               •     Student                                                   left     the     class        and       reported          what        she heard            inside       the     second            period
                                               immediately
                     class.         (T1540          citing         T269)



                                       "J"
               •     Student                   testified               that    there       were         persons              in the      class       who       were        gay.     (T1540)



               •     Student           "A",      a stellar              student,          testified           that         Respondent               actually       complirnented                   the     girls      for

                     playing          their      part,           but     became            angry,            frustrated           and        flustered          at the      boys         dressing           as girls;

                     saying          the bullshit                Principal             is allowing                 this;     saying       this      is a shit      school(T385);                   Respondent
                     referred          to     the     boys             as trannies               (T385);             and      calling         the     Principal            a bullshit            Principal,           an

                     asshole,          and       a shitty          Principal              in front            of his         students.         (T1541-1542),                  citing         T391).         Student
                     A      also     testified            Respondent                    was       disrespectful                 to the        Principal           in her          presence              before       and
                     that      she did         not        feel     the        comments                were          appropriate.              (T1542,           citing       T391)



               •                       "A"
                     Student                     testified              that     she went               to the         Dean's           Office         who       gave       her     and       others        a paper
                     to write          statements.                 (T1543              citing        T388)



                                       "A's"                                                                                                             "A"
               •     Student                         statemeñt                 is in evidence.                       (T1543)          Student                     explained              how       Respondent

                     was       bashing           homosexuals                      and         that     he threatened                  to fail        students.           (T1544)



               •     All      the    submitted               statements                 entered             into     evidence            should         be given           weight         as corroborative
                     evidence.               (T1544)




                                                                                                                                                                                                                          10
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                              INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                             RECEIVED NYSCEF: 08/17/2018




               •     Hearsay         evidence               is good             evidence.                                   The       written           statements              of the        other      students
                                                                                                       (T1546)
                     credibly          support             the     verbal             testimony                in    the     record            and      should            be    accorded           substantial
                     weight         (T1546-1549)



               •     The       evideñce            suggest              that        Respondeñts                     conduct           and         statements              caused          students         to     feel

                     embarrassed,                 belittled             and     subjected               to ridicule.              (T1550-1552)



               •     There       was       no     collusion              between                the    students            in the preparation                       of their        written        statements.

                     (T1552)



               •     Terrance            Norris        was         a credible                witness.               (T1553-1555                 citing        T475)            He   corroborated                what
                     had     occurred             on Gender/Bender                              Day.        (T1554-1558                     citing      T455,         475-477)



               •     Principal           Bamett             credibly                testified          to     the        sleeping           she       observed            and       the    video        that      was

                     playing        in the         fifth      period           class.           (T1557-1560                  citing          T585,       587)



               •     Respondent              testified             in a self-serving                        manner           and      provided                        self-interested                 statersents
                                                                                                                                                          only
                     (T1567)


                                                                                                                      Obama"
               •     That       Respondent                 played             the     "Dick                                                 episode       in the          second          period       class      was
                                                                                                      Riding
                     proven.        (T1567-1569)



               •     The      record        contains             credible              evidence              that        Respondent                  sleeps        in class.        (T1569)



               •     Respondent's                  testimony                  concerning                    the     reasons           his      eyes      were         closed         was       disingenuous

                     (T1570)



               •     Respondents                              to    cell       phone            usage             goes     to the       fact         he was         not    following             instructions.
                                                  reply
                     (T     1573,      D5)



               •     The       overall          impact             on    the         total       school             envircament                 must          be    considered              on     these        facts.

                     (T1576)



               •     Respondent's                  lateness's              were          proven             as admitted               to.




               •     Respo3idents                 dereliction                 of duties           as alleged                in the          specifications                at the      Middle           School        of

                     Marketing             and       Legal          Studies             was       proven.             (T1584-1593)




                                                                                                                                                                                                                     11
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                             INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                          RECEIVED NYSCEF: 08/17/2018




                •    Respondents               failures             to conform                  are simply               willful.          (T1593)


            Respondent


                •    The        OSI       investigators                   final          report          is      replete            with         inconsistencies                     and     contradictions

                     (T1520)


                •    With        regard        to      the                            -              three           students           who        were           interviewed               denied         that
                                                               testimony                    (a)                                                                                                                      any
                     derogatory             comments                  were        made          about          the    gender/bender                      incident          at all;     (b)     three       students
                     who       were      interviewed                  denied         hearing             any         comments              about          Principal          Dorcely;            and       (c) three
                     denied          seeing         Respondent                   sleeping            during           instructional               time.         (T1520)



                •                                                                                                                                                  asshole;"
                     The       comments                attributed            to      Respondent                      ranged            from        "...an                              to     "...this            dumb
                                                            this;"
                     Principal           allowed                           (T1520,              D3      p.123);            the      students             ages       ranged          from       15 to          19,    and
                     the    statements              were        inconsistent.



                •                                                                                                                                                                                        "faggots"
                     The       OSI     investigator                reported          that       Respondent                   referred            to unspecified                students            as
                     based        on      a report            of      Student             A's        father,           yet       not       one     of       the     seven           students            who         were
                     interviewed              corroborated                   this         allegation.                 Two         denied           the      allegation              and      two         could        not
                     recall.      (T1521)



                •    Student           KF testified                that    she received                      a failing         grade          around         the     time       the    incidents              alleged
                     occurred           and    right          after       she complained                        about        receiving             it.    (T1522)



                •    Student           AP testified              she did           not     complain                  to administrators                      about      her      grades         until      after       she
                     received           a failing            grade        from       Respondent                      in the       spring         of 2016.            (T1522)



                •    Student           AP     also        testified          that         she        first      saw        a Boondocks                      episode          around           the       Christmas
                     break       yet    the    first      time        she complained                          about      the        Boondocks                and     the     Snapchat            pictures            was
                     when        she told           her      father        of the         incidents.              (T1523             citing       T435-436)


                •    Student           AP     evidenced                   bias      and         retaliatory              motive            in     the       bringing           of     her     complaints                 to
                     Principal            Dorcely              who         stated          in     part,          "...and            they         were        bringing               concerns             regarding
                     Respondcñts              classroom.                   And       what         was          interesting             about        that      is we had             report       cards        maybe
                          week."
                     that                     (T1523           citing        T764,          909)



                •    The                            of Terrance                  Norris         was          devoid        of probative                  values       and     only.contained                     vague
                               testimony
                     assertions         that         so lacked             specificity                it had         no probative                 value.          (T1524         citing        T484)




                                                                                                                                                                                                                         12
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                            INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                          RECEIVED NYSCEF: 08/17/2018




               •     The                            of     Terrance             Norris          and      the                         of     Specification                     1 is like                                   a
                               testimony                                                                           entirety                                                                        receiving
                     parking        ticket         for     a parking            violation             that        does      not     state       the       date,       time       and       location           of the
                     violation          making            the     Specification                 impossible               to defend              against.             (T1254-1255)



               •     The       testimony             of     AP        Barnett           and      Principal               Dorcely            and        the         OSI       investigator                were          of
                     limited       probative              value         due     to their         lack        of    direct         knõwledge                 of the          alleged         events.           These
                     witnesses           were        only         the     procurers,              assemblers                 and     interviewers                     for     the        information               that
                     culminated              in the        charges;           and      is therefore                overwhclmingly                      hearsay.              (T1526)



               •     The       testimony            of     AP      Barnett             that     she     witnessed                 Respondent                                  in          a classroom                  on
                                                                                                                                                                  sleeping
                     one    occasion           during           the     2014/2015                school           year      was      outside           the          time period            in the        charges.

                     (T1526)



               •     Paraprofessional                     Amber           Jackson                        testified           she      witnessed                    Respondent                                    on       a
                                                                                               only                                                                                             sleeping
                     few       occasions           that     totaled           three      to four         minutes             on all       the       classes.              (T1526)



               •     Principal           Horton-Ball                                                  observed              Respondent                     fail      to     report         to     an    assigned
                                                                      only       actually
                     classroom             (D22)           Further,           the       only      specific            allegation                concerned                  the   failure           to      produce
                     evidence            definitively              showing              that      Respondent                   failed         to    have            picked          up     the      hooked             on
                     phonics        materials              from         the    school          office        as directed.                No documentary                          proof          of a directive
                     was       proven.        (T1527)



                                                                                                                     riding"
               •     Student        DD testified            he never    saw the "dick                                                Boondocks                      episode.             He      also      testified
                                                                 Rider"
                     that      he saw        the     "Freedom              Boondocks                                  episode.            (Tl      528)



               •     The       Respondent                 apologized             for      an error            in judgement                    in    shewing                the   episode               due    to    the

                     profanity           making            it inappropriate.                   (T1528)



               •     The       Respondent                 apologized             for     his     lateness           and      he remedied                    the      problem.             (T1528)



                                                                                                                                                      "gender/bender"
               •     Respondent                credibly            testified            that      he      neither            made           the                                                 corn-ments             or
                     inappropriate                 remarks            about      Principal              Dorcely             as attributed                 to him.           (T1528)



               •     The     Hearing     Officer  is respectfully      directed     to                                             the      plausible                inference             of      "retaliatory
                     motive"
                                  on the part of the students     as the allegations                                                arose          after      the students                received           failing
                     grades.       (T1529)



               •     The       record        contains           no proof            indicating               Respondent                 was        ever       accused            of the          conduct           he is

                     accused        of     on this          record.           (TI529)



                                                                                                                                                                                                                       13
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                       INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                      RECEIVED NYSCEF: 08/17/2018




                    •       Respondent                      testified            he was           not                          but                                                     on listening             and        was      in
                                                                                                          sleeping                     rather,         concentrating
                            fact      attempting                     to     teach         a concentrated                       listening           technique             to      his    students               Further,            no
                            evidence                  was       produced                  that      Respondent                   was        sleeping             for     an       extended          period            of    time.
                            (T1529)



                    •      Respondent                     had        never          been         told     there      were         issues         with                           in class         and      in this
                                                                                                                                                              sleeping                                                  regard,
                            he did             not     willfully            disobey              a directive.             (Tl      529)



                    •       No administrator                              ever      demcastrated                   that                attempted               to assist          Respoñdent.
                                                                                                                           they                                                                             (T1531)



                    •      The           entire         first        set      of        Specifications                should            be       dismissed               for      vagueness              and      a lack            of

                            specificity,                especially                 Specification                  5. (T1531)



                    •       It would                 be improper                   for    the      Arbitrator             to     consider            the      prior      3020-a                                   for      notice
                                                                                                                                                                                         proceeding
                           purposes                   due       to    the         dates      of     that      proceeding                   and       the       institution             of the instant               charges.

                            (T1532)




                                                                                   RELEVANT                        FINDINGS                   OF FACT




            A 3020-a               proceeding                   is a denovo                  proceeding               that        essentially              serves         as       a search         for     the     truth.          In


            this        regard,           it    is     essential              that        fact      be      separated                from          fiction,           feelings,          opinion           and        outright


            falsehoods.                   To         accomplish                  this     many          variables          are       taken         into       consideration               including             levels        of     a


            witness's              self        -interest,            demeanor,               the        possible          existence              of bias         or motive,             the    ability         to perceive


            and     recollect,                 the     degree             of consistency                  in the      facts          asserted           by the         various          witnesses.           In     addition,


            where         necessary                   appropriate                  inferences              were       drawn            based         on       circumstantial               proofs          to determine


                                                                                          truth."
            facts       consistent               with        the      "ring         of                      In this        regard,           the     Hearing             Officer         has     sifted        through           the


            witness          testimony                  and          submitted              evidence              constituting               the        record          in this        matter;         reconciled                and


            harmonized                     recollections                     over          events           by       scrutinizing                   material             and       immaterial               differences;


            evalüâted              the         same      and         make          the     following             determinations                     concerning                 the rciciant            findings            of fact



                                                                                                                                                                                                                                    14
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                               INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                            RECEIVED NYSCEF: 08/17/2018




            in this         proceeding.                  Further,              as Hearing              Officer,          not     only      do I find            as a matter             of     credibility                that


            Respoñdent                 tailored             and        scaled        portions          of his                             and      recollections                 to serve           his     own          self-
                                                                                                                       testimony


            interest         in having             the      specifications                   in this      matter         dismissed;             I find       he was        outright           dishonest             about


                                                                                                                                                                                                                    "
            certain         events.           As       a result,              when       having           to weigh           and     assess        conflicting             testimony                for     the          ring

                  truth,"
            of                  this     factor          was           also     taken        under        consideration.



                 1.    Respondent                     has      worked             as a teacher                 with      the     NYCDOE                  for      over     approximately                     20         years



                       beginning               employment                      in or about             1996.           (T1302-1303)


                 2.    During            the       2015-2016                    school         year,       Respondent                was         assigned           to    Urban          Action             Academy


                       (UAA)              located                 in      Brooklyn,                 NY.          On       September                8,       2015,          Respondent                      signed              an


                       acknowledgement                             of receipt            for     materials,             including          the    school           handbook,             and        a verification


                       of     attendance                 form          at the     opening            faculty           conference.            (D5)


                 3.    During           the      2015-2016                    school         year,       the     Principal          of    UAA          was      Steve       A.    Dorcely.                (T689)


                 4.    At     UAA,            a Senior             Planning.Committee                             of    students          was     permitted              to propose             activities               for     a


                       Senior           Spirit           Week.                During         the     2015-2016                 school       year         Spirit      Week,            proposed               activities


                       included               gender/bender                      day,        twin         day,        pajama        day,         and      culture          day.         Juniors             were          also


                       permitted               to participate                   that     year.       (T267,           562-564,           728-729)


                 5.    On April            8, 2016,               gender/bender                    day     took        place       at UAA.             Gender/bender                  day      was         to be a fun



                       day      where           girls        dressed            as boys          and      boys         dressed       as girls.           (T267,          384-385,            563,         728-729)


                 6.    On       April            8,      2016,           after         the     participating                   students          passed           Respondents                  second              period


                       classroom                   he         complimented                       some            female            students              that      had       participated                    on          their


                       gender/bender                        outfits.          (T384-385,               1416-1417)


                 7.    Respondent                     appeared                to get     upset/frustrated                  after     he saw            male       students         who        dressed             as girls


                       come        through               the      hallway              and     caused          a conunction.                (T267-268,               385)        Most         students            left     the




                                                                                                                                                                                                                               15
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                     INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                 RECEIVED NYSCEF: 08/17/2018




                    classroom               to   watch             the      procession.                  Thereafter,                 the     second          period          class         had      resaamubled                  in


                    the     classroom               (T385)                and       Respondent                    made         the     following               comments                   and      voiced          his     own


                    opinions          to the           class            (T269)         stating        in sum             and     substance:


                                       -         "...this             is what                      condone            in the                                      promote                 boys      to be gay---but
                                                                                       they                                           school...they


                                                 they       won't             let    me      take     you          guys        to the       burial       ground            of Malcolm                    X...and           your


                                                                                                                                                                        it..."                                             384-
                                                 bullshit               Principal            would          not     even        give        me    an ok         for                     (T267-269,                274,


                                                 385,       D14(a)(c))


                                       -         That       Principal                                  was         "an                                                                               and     "a bullshit
                                                                                     Dorcely                               idiot",          "stupid",          "irresponsible",


                                                 Principal",                  "a    piece        of shit          Principal",              "a shitty         Principal",                 an "asshole".                (T273,


                                                 385,       391,           476,        D7,     D9,       D14(a)(c))


                                       -                                                                                                                "trannies"                                                 "stupid"
                                                 That           the      school         permitted             boys         to dress           like                               and       that     it was


                                                                 "disgrace."
                                                 and        a                                (T385-386,               429,       443-444,               475,     476)

                                       -                                                                           school."
                                                 That           the      school         was        a "shit                             (T385)


              8.     At     the     end      of the         second               period        on April             8, 2016            Student          KF left          the       classroom,               went          to see


                    Dean          Smith,         was        then          escorted            by     the     Dean          to AP           Bamett's            office        ani1 wrote              a statement                 of


                    complaint              in the       AP's              office       under         the      supervision                  of the       Dean.         (T269-270,                   564-565,              D7)


              9.    After         allowing          the         use       of her        office        for      the       statement            to be written,                 AP Barnett                  went       into       the



                    hallway          and         saw     Respondent                     speaking              with        a group            of adults          after       the         start     time      for     the    next


                    period         (third        period)                had        passed.         AP Barnett                  then        went       into      Respondents                      classroom               which


                    had     students             in it with              no teacher.               Respondent                  then        entered       the     room            late     to begin          instruction.


                    AP Barnett               stayed             in the         third      period            class        for    the     remainder              of the        period.              (T565-56.8)


              10.    Once          AP Barnett                    left      that      class,        she      received             the       complaints             of      four          female           sinclents,            AP,


                    HA,      BP,       and       KB         about           what        had        occurred              in Respondent's                     second          period             class.      AP Barnett




                                                                                                                                                                                                                                 16
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                               INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                          RECEIVED NYSCEF: 08/17/2018




                    provided           the     location/room                     for     the    studeñts           to write         their         complaints,                  under       the        supervision


                    of    a Dean.          (T389,          431-433,              565-578)


              11. AP       Barnett           notified          Principal               Dorcely,         who        was      out      of the            building           on    April          8, 2016,          about


                    what      had      occurred             in Respondents                      second         period          class.       (T577-578,                  728-730,              D14(a)(b)(c))


              12.   Principal           Dorcely             made           the     comp1nint                about        the      April           8, 2016           incident             to     the       SCI      after


                    student         AP's        father         and    he had             a meeting             concerñing                 his     daughter           and        her      interactions              with


                    Respondent,                inc.)üdiñg            the     instruction              and      treatment           his      daughter              received            from        Respondent.



                    (T734)


              13. On April             18, 2016,              a student           approached                AP Barnett               while             she was          in her        office       and         showed


                    her    a picture           of Respondent                     sleeping             in his      current         fifth         period        classroom                on her          cell     phone.


                    The      picture         was       shot      from         outside           the    classroom.              (T598)


              14. AP         Barnett           left        her       office            and       immediately                   proceeded                 to       Resp0ñdéñt's                    fifth         period


                    classroom.               AP       Barnett           silently            entered         the     classroom;                  saw      Respondent                 sleeping              in    a chair


                    with      his      head         back,        eyes         closed           and     mouth           open;         saw          students           in     the       class       watching               an


                    episode         of the          Bo6ñdocks                 that       contained             adult      content               including           "The          Dick         Riding           Song";


                    AP Barnett               also       opened         the       classroom              door       to let      a late.arriving                    student          enter        the     classroom


                    with      no      visual        or verbal              reaction            from     Respõñdeñt;                 AP Barnett                    stayed          in the        classroom             for


                                                    five       - seven           minutes              and    watched            Respoñdcat                    awaken                           after      a student
                    approxhhately                                                                                                                                                 only


                    called      his     name          twice.         (T583-587,                 D12,        D16)


              15. AP       Barnett           informed            Principal               Dorcely            of the       incident               on April          18,     2016          and      prepared           and


                    sent     an e-mail              message           to him            at approximately                    10:18          am on April                  19, 2016.              (D16)


              16. Jameela             Horton           serves        as the          only       Principal           at MLS,          which             has    approximately                      160       students,


                    9 teachers             and        2 long         term        substitute            teachers.            (T1041)               At     MLS,           and       among           other         duties,




                                                                                                                                                                                                                         17
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                           INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                         RECEIVED NYSCEF: 08/17/2018




                    Lorraine          Jackson           Purvis          serves       a role      as Principal                  Horton's              agent     for     conveying               directives          to


                    staff.         (T1043-1044,                 1272)


              17. In mid-October                     2016,        Respondent                was         assigned              to MLS           out     of the        Absent           Teacher           Reserve


                    (ATR).           (T1271,            D21)          Respondent               acknowledged                     that       while        at MLS,             at times,            he     at times


                    received          assignments                from      Ms.        Purvis.           (T1272-1273)


              18.   Respondent                admits           that    Principal           Horton          gave         him      an assignment                    to work           with      students           who


                                                                                                                                                        Phonics"
                    were       English           Language              Learners            (ELL)          using          a "Hooked               on                          program             and      that     he


                    did      not    complete            the     assignment.                (T1275-1282)

                                                                                                                                                               Phonics"
              19.    When            Principal           Horton           gave          Respondent                      the     "Hooked                on                             assignment,                 she


                    provided           him       with      a list       of students            he was            supposed              to service            by      pulling          them       out     of   their


                    regular         classes       to provide             the     services.              (T1048-1050)


              20.   On November                  20,     2016,         Amber          Jackson            was         working           with      Respondent                 during         a "Restorative


                    Circle"
                                     class     she      observed           Respondent                   lean         back      in his         chair     with         his    eyes       closed          and    head


                    titled     backwards                sleeping.         (T933-936,                1447-1451)


              21.   On November                   28,      2016         Respondent                 and         his    UFT        Representative                      met       with        ATR         Principal


                    Sharon          Meade         to discuss             the     OSI       Report          that         concluded              that     Respondent                  engaged            in verbal



                    abuse,         inisused        teaching             time,        and    used         his     cell       phone       during          instructional                 time.      On January


                    5, 2017           Respondent                signed          an    acknowledgement                           of     receipt         for     a December                     6, 2016         letter



                    memorializing                 the     meeting.              (D23)


              22.    On December                     7, 2016            Respondent               and       his        UFT        Representative                    met         with        ATR         Principal


                    Sharon           Meade         to discuss             allegations              of    misconduct                  at MLS            as alleged              by     Principal           Horton


                    on       December             1, 2016.               On      January           5,     2017           Respondent                   signed         an     acknowledgement                        of


                    receipt         for   a December                   7, 2016        letter       memoridizing                      the      meeting.            (D24)




                                                                                                                                                                                                                   18
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                           INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                     RECEIVED NYSCEF: 08/17/2018




                      FINDINGS                      OF FACT                   AND          RULINGS                          FOR THE                SPECIFIC                    ALLEGATIONS                                  IN

                                                                              CHARGES                       AND             SPECIFICATIONS


            (SED         Case         #30678)

            The       following               is     a dismssion                    of     the       Specifications                         (as   amended)                as set        forth         in        the     charging
            document³



            SPECIFICATION1:                                       On or about              April           8, 2016,               during       spirit      week,         Respondent                 stated            to students
            in sum        and         substance:


                     a. This         is not         okay          and/or          This     is not          right         (referencing                   boys     dressing            up as girls)

               b.       The         school          is promoting                  gays

               c.       The         boys      are         dressed            up like       trannies
               d.       This        is a disgrace




            Discussion


            The       Department                     has         charged           Respondent                        with          making         specific           statements                in     the        presence              of


             students,          specified                 within          an allowable                 margin                of     de minimis                 variation.            Based           on     my review                  of

            the      submitted               evidence                and       considering                  what            falls      within           that     allowable             margin              of     de minimis


            variation,              and      based              upon         my     findings               of    fact,        the      following               Specificaticñs                  are     Sustained:                 1(a)

             [FF7],          l(b)[FF7],                  1(c)     [FF7],          1(d)     [FF       7],        1(e)[FF7],                 1(f)[FF7],           I(g)[FF7],             1(h)[FF7].


               Respondent                    simply              denied         making             any          of     the         statements             attributed           to     him          while         two         student

             participants               in        this      procêcding                   made          contemporaneous                            complaints                 about           the     statements,                 both


             verbally           and          in     writing.              The       two         student               participants                also         provided             credible               and         cessistent


             testimony               about         the      specified             events           at this           proceeding.                  Additionally,                an adult              paraprofessional,

            with        no     interest             in     the      outcome              of     this        proceeding,                     Terrance            Norris,        corroborated                      the        students

             claims          that     during             the      second          period         class,          Respondent                   appeared            confused             and         thereafter               engaged

             in a loud          argument                   with        the    students,            offering                 his     opinions            about      his      frustrations              from            the     middle

             point       to    the         end      of      second            period.          (T474-477)                         Therefore,             Respondent                 failed         to provide                 a fully

             accurate           account              of         events.       Further            Respondents                        denials        could          not     be    reconciled                 with         the      other




             3 in the discussion                                                              "FF"
                                                  portion         of this section,                     refers         to the numbered                   paragraph           in the section           entitled          "Relevant
                           Fact."
             Findings of
  .

                                                                                                                                                                                                                                       19
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                                   INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                             RECEIVED NYSCEF: 08/17/2018




           evidence                  and       would           require           a wholesale                  rejection            of the        other           credible                                 and           evidence.               I
                                                                                                                                                                                  testimony

           am not             inclined             to do so.


           I therefore                 find       that        Specifications                     1(a),       1(b),        1(c)    and      1(d)       are        sustained.




           SPECIFICATION                                      2:    On        or about           April         8, 2016,            in the preseñce                        of students,            Respondent                      stated
           in sum             and       substance:


                a. This             school         is bullshit
                b. Asshole
                c. Piece             of shit          principal               and/or           principal             is full      of shit
                d. This             dumb         principal
                e.          The principal                   is bullshit                and/or          bullshit        principal

                f           The principal                   is an asshole
                g.          This     piece         of shit           lets     students               walk     arouñd             dressing          like      girls
                h.          This      bullshit           principal               let    this      happen




           Discussion


           The        Respondents                      defense              to Specification                   2(a-h)          as stated         by him            was       essentially              "...I            would       never

                                                                                                                                                                    Principal."
           say        anything                  disparagingly                     in     front         of     the      students            about          the                                  (T1403-1404).                          That

           defense             was            simply          not       supported               by the        credible            record        evidence.


           In        this          Specification,                    the         Department                   has         again        charged              Respondent                    with          making                 specific

           stateñ-·ênts                 in      the      presence                 of     students,             specified               within         an         allowable               margin               of       de      minimis

           variation.                  Based           on      my review                  of     the     submitted                evidence            and        considering               what          falls          within           that

           allowable                  margin             of        de    minimis               variation,             and        based         upon         my       findings             of     fact,         the          following

           Spmifications                        are      Sustained:                1(a)        [FF7],         1(b)[FF7],               1(c)     [FF7],            1(d)      [FF     7],        1(e)[FF7],                   1(f)[FF7],

           l(g)[FF7],                  1(h)[FF7].


           The         allegations                made             herein        were          a coñtinuation                    of the       incident            referenced              in    Specification                     1. The

           different                witnesses             who           pieced          the puzzle             together            of this       specification                   provided             credible               evidence

           that        Respondent                      stated           the    following                to    his     second           period         students              about         Principal                Dorcely,               the

                                                                              day"
           school             and       "gender             bender                        on April             8, 2016:            "your        bullshit            Principal            wouldn't                  even        give       me
                                     it..."
           an ok             for                  (T268,             273,        385,          D9,      D14(a));            "...this          piece         of     shit     Principal             for         a Principal                can

                                                                     trips..."                                                                                                                 day"                "stupid,"
           allow             this      but       not      my                             (D7);         that       Principal            and/or         "gender               bender                        is                              the

                                                                     "irresponsible"                                                                                                                               "
           Principal                 is "an        idiot",                                               and        the    event        and      Principal                were      "a     disgrace                     (T273-274,


                                                                                                                                                                                                                                           20
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                                      INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                                  RECEIVED NYSCEF: 08/17/2018




                                                                                                     school"
            475-476);              that     the        school          was         a "shit                                (T385);            that      the         school          was        permitting                   boys      to dress

                     "trannies"
            like                             (T385,             429-431,               443-444,               475).


            The       Respondent's                        credibility                 on      this         Specification                      is     seriously               lacking                for      the       same           reasons

            articulated             under          Specification                       1. Again,              Respondent                     failed          to provide                 a fully            accurate              account        of

            events.          Respondent's                      denials           could         not         be reconciled                     with          the     other       evidence                   and      would            require        a

            wholesale              rejection              of the           other       credible              testimony                  and        evidence.                I am not            inclined               to do so.


            I therefore             find        that      Specifications                      J(a),         1(b),             1(c),     1(d),        1(e),         1(f),     1(g),        1(h)        are       sustained.




            SPECIFICATION                                 3:      On       or    about         April              18,        2016,         Respondent                  was         observed                 during           work          hours
            and/or           instructional                 time        to be asleep                   and/or                 in a relaxed              position.


            Discussion


            AP Barnett                  credibly          testified              how       she was                in her          office        on April              18, 2016               during          fifth         period,         when

            a student               came           into         her        office,          showed                  her         a picture             taken            by      another                student               that      showed

            Respondent                    sleeping             with         a classroom                     full         of     students.             That          student             also        told        her        the     class      was

                                                                            "Boondocks"
            watching               an episode               of the                                            at that            very       moment.                AP Barnett                  excused                the     student         and

            went        to        the      classroom                  to        see     for       herself.                    She       entered              Respondents                       classroom                    without           any

            acknowledgement;                              stood            by    the       door       and           witnessed                Respondent                      sitting           in    a chair           with          his    head


            back,       eyes            closed         and        mouth            open        for         five         to      seven        minutes,                during             which          time           she        opened        the

            door        and        let     a late          arriving              student             into          the        class        with       no         response/reaction                           from           Respondent.

            While            in     the     classroom,                     AP         Barnett              also          witnessed                  the      playing               of     a animated                        adult      sitcom

            "Boondocks"                                                                                                                                          Song"
                                            episode             on         a video,           where            "The             Dick        Riding                             was           playing.            AP Barnett                   also

            witnessed               a student              call       Respondent's                      name              twice         where              after      Respondent                     woke             up     in a startled

                                                                                                                                                                            this."
            manner,               grabbed          papers             and        asked        "...So               what          did    we         learn      from                        (T583-587,                    D1 6)


            Respondent                    denied           that        he        was       sleeping                 (T1264)                and       testified              that        on     April            18,        2016       he      was


            listening             to the     video             with        his     eyes       closed.              (T1263)              Respondent                    also     testified              while           demonwrating,

            that     leaning             back      in his         chair,          putting            his     head             back      and         closing           his    eyes         while            avideo            was      playing

            was      a methodology                        he used               and    even          taught          his        students            when           listening             so they            could           get a picture,

            since       a picture            is worth              a thousand                  words.              (T1262-1264)




                                                                                                                                                                                                                                                21
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                                     INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                                   RECEIVED NYSCEF: 08/17/2018




            Respondents                  denial               of       sleeping                  is        not          credible.            In      addition                to      my             credibility                 finding             of

            Respondent's                  propensity                       to     tailor          and            scale       his      testimony                  to      his        own             self-interest,                and           even


            assuming           areuendo                   Respondent                        had        a methodology                         for      concentration                      purposes                  as he         described,

            there      was       no     need            to      resort           to     that          method              when        a video                 segment               contrasted                 to        an     audio           only

            segment,          was       playing.                In     other            words,             the      picture          was          being         provided                 by     the      video;           there           was      no

            need       to make           up a picture                      in your            mind.           I find         Respondents                      explanation                     for     closing            his     eyes          to be

            contrived.           Secondly,                   Respondent                       could          not        discredit          or explain                 away         the        credible             testimony               of AP

            Barnett.         When              provided               the         opportunity                      to     provide           reasons              that        AP      Barnett                 would             fabricate            or

            contrive         testimony                  about          what            she witnessed                       on April               18, 2016,              Respondent                     was         unable           to do so.


            (T1515-1516)                  Respondent                        admitted                  that        he never            had          any        conflict            with         AP        Barnett              and       that      his


            relationship              and       dealings               with           her      were          professional.                   (T1515)


            AP Barnett            also          testified             that         there          was         no        animosity               between               her      and       Respondent                       and       that        their


            relationship               was             purely             professional.                       (T542)             Further,                on      April            18,         2016,           AP          Barnett               took

                                                                                                                                                                                                                                    19*
            contemporaneous                             handwritten                      notes               (D11),           then          scheduled                    a     meeting                 for      April                           with

            Respondent                "...to           discuss             a matter              of professional                      misconduct-sleeping                                  in your             classroom                   during

            your       instructional                   teaching                 period,           while            students           were           left      to watch              the        adult,         animated                   sitcom,
                        Boondocks,"                                                                                                                class."
            "The                                         during             your            period            5 Mock                Trial                             That        contemporaneous                                writing            to

            Respondent                 was        recited             in        AP      Barnett's                  10:18           am e-mail                  message               to     Principal                Dorcely                on     the

                                                                            Misconduct-Severin"
            subject        "RE          Professional                                                                                which             also           detailed            her          witness             to      the       video


            playing        the    "Dick                Riding          Song".                 (D16)           I find        that     documentary                        evidence                both         probative,               credible

            and     supportive                 of her         testimony                   in this            proceeding.


            I therefore          find          that       Specification                       3 is sustained.


            Specification                 4:      On         or       about            April           18,         2016,         Respondent                    failed          to     discharge                    his        professional

            responsibilities                   when           Respondent:


                                  a.        Failed              to     obtain               permission                    from        the         Principal               and/or              Admialstration                         to     allow

                                            students                 to         watch            an        R-rated               animation                    with       adult            themes               and/or             pervasive

                                            language                  and/or             sexual              references

                                  b.        Allowed                  his        minor          students                 to watch           an      R-rated             animation,                    having          no educational

                                            value,            called             the     Boondocks
                                                                                                                                                                             Riding"
                                  c.        Allowed                  students               to    listen           to a song                called            "Dick                                  with      lyrical            content               in

                                            sum          and         substance:                       "I     wanna           ride      your           nuts           because             I think             you         are      the      man",

                                               "It's      ok to ride                   that      dick",             "Now           we're          dick        riding         Obama".



                                                                                                                                                                                                                                                    22
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                                      INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                                RECEIVED NYSCEF: 08/17/2018




            Discussion:


            Respondent                   apologized                  on     the        record             for      showing                the       Boondocks                  (T1262);               acknowledged                     that      it

            was      in poor             taste      to have               shown             the      video             (T1262);                admitted               it was       wrong          to use           the     Boondocks

            in the     class          (T1266-1267,                        1460);             admitted               that        his    students              brought              the    Booñdocks                    to his     attention

                                                                                                                                                                                                 Riders"
            (T1267,             1326,           1333,        1372-1373,                       );     admitted                  that       he        used        the    "Freedom                                       episode          of     the

            Boondocks                  in his        law        class       and         only         played              it once           on April              18, 2016               (Tl   267,        1300,          1307,         1310);

            stated        that        Terrance              Norris             was           incorrect                  in     stating           he        played           the     Boondocks                    more          than          once

                                                                                                                                                                       Riders"
            (T1308);             ardculated                his       belief        that        the         content             in the       "Freedom                                      episode           had        appeal          for     the

            smdents             and        he       apologized                   for         the      language                  used           in     the       episode            (T1267,             1325,             1371,         1459);

            admitted            that      prior         to showing                the        Boondocks                       he knew                it contained             vulgar           language             (T1325,             1331);

            admitted             that      showing               the      Boondocks                        was         not      included              in his          lesson        plans        (1458-1459);                    admitted

            that     he     did          not        ask     either             Principal                   Dorcely,                 AP         Barnett            or      Ms.           Razak         nor        anyone           else         for

            permission                to show             the     Boondocks                        video           (T1330-1331,                        1367-1368,                  D28).


            Based         on      the        rationale            stated           under             Specification                        3, I fully             credit         the      evidence               from       AP      Barnett

            over     the       denials           of Respondent,                         and         fmd          that        on April               18, 2016,            Respondent                did         play      a Boondocks

            video      that        played           the     Dick           Riding              song          that        contained                  the     lyrics        cited.         (D8,     D16)


            Based          on      the        above,            Respondent                         admitted                  that     he        did       not      get      permission                 before            allowing              his

            students            "-..to          watch           an      R-rated               animation                      with      adult          themes             and/or          pervasive               language              and/or

                           references."
            sexual                                         [Specification                          4(a)]         Respondent                     admitted               to    allowing              his       minor           students            to

            watch          an         R-rated             enimation                    called             the       Boondocks.                        [Specification                     4(b)]         Further            Respondent

                                                                                                                                                             Riding"
            allowed             his      students            to       listen           to     a song              called            the     "Dick                                  song         and      its     attendant             lyrics.

            [Specification                    4(c)].        The           Department                       did     not        prove         that       the R-rated                 animation              had         no educational

            value.               What            was        proven                 was             that          the          R-rated               animation                was          inappropriate                    for        student

            consumption.


            I therefore               find       that      Specification                       4(a)         and         4(c)        were         sustained.                 Specification                   4(b)       was       sustained

            in part        and        is not        sustained                 in part.


             Specification                     5: During               the 2015-2016                         schoolyear,                    Respondent                      engaged             in misconduct                  andfailed
            to discharge                  his professional                        responsibilities                            when         Respondent:


                                               a.       Repeatedly                 misused                  his        teaching             time          by frequently                  sleeping              during          class
                                               b.         Often           used         his     cell        phone              during           class        time



                                                                                                                                                                                                                                                 23
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                               INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                         RECEIVED NYSCEF: 08/17/2018




                                           c.        Repeatedly                  failed            to provide                   classroom                  instruction             to      the         students                 under        his
                                                     supervision.


            Respondent                 submitted                a Motion               to     Dismiss              the          instant          Specification                 as:                                      vague       in    that
                                                                                                                                                                                        "...overly

            the     Specification                 spans           an       entire          school           year           and         contains             no     information                   to      discern                when         the

            alleged          misconduct                   occurred                during             that        broad                ten-month              period                  time.              The             specification
                                                                                                                                                                              of

            additionally               fails      to provide                 any       information                     as       to when               during        the      school-day                      said         misconduct

            allegedly          occurred,              which              class      it allegedly                occurred                 in or how             often        it is alleged                to have                occurred.

            Respondent               is therefore                 left     having            to guess            as to what                  he is actually                  charged              with.            This         is exactly

            why       Specification                  5 is not              sufficiently               specific               éñough              to     satisfy        the      principles                    of        due      process,

            provide           actual             notice           and/or              allow           the        preparation                       of       an     adequate                 defense.                       Moreover,

            Specification                 5(c)       is    additionally                     overbroad                  and            vague           in    that       the     Respondent                          is    left      without

            knowing           what        class       or students                 the Board                 of Education                     is referring              to and        within             what             time-period.

            The     specification                 is further              unclear            as to what                the       board           of education                is alleging                 he actually                 failed

            to do      and      when...(citations                          omitted)...Due                    process                  protections                required            by the            statute            require            the

            board       of education                  to provide                 detailed            charges                such          that     a Respondent                    is on notice                     as to what                he

            is charged            with         and        can     adequately                  prepare              a defense.                    With       respect          to Specification                            5, the      board

            of education                has failed                to satisfy               this     minimum                 pleading                  requirement.                   For         all     of        these         reasons,
                                                                                                                            "
            specification               5 must            be dismissed                     in its entirety.                      (Motion              paragraph              12)


            A fmal         decision             on the motion                     was        deferred             until          the      issuance             of the        Final         Opinion                 and        Award.


            As    a matter           of pleading,                 the       specific              words         used            in     Specification                5 were           of conclusory                         nature         and

                                                                                                                                     "Repeatedly"
            general          variety.            Specification                    5(a)       uses         the      word                                            without            specifying                    the         repetitive
                                                                                                                                                   "Often"
            dates      the     sleeping            allegedly                occurred;               5(b)        uses        the        word                            without             specifying                    the      dates       or

                                                                                                                                                                                            "Repeatedly"
            numbers            of times            the     cell      phone            was          allegedly               utilized;             5(c)       uses      the     word                                                without


            specifying            the      repetitive              dates,         class           pe-iods,            or assignments                        when       Respondent                       allegedly                failed       to

            provide          classroom               instruction.



            Likewise,            the      record           evidence               does        not      contain              sufficient                material           and       probative                  evidence               which

            establishes              repetitive                 sleeping              at     UAA;               nor        sufficient                 material            and        probative                     evidence               that

            establishes           the      frequency                of cell         phone            use during                      class    time;         nor    sufficient              material                 and         probative

            evidence            that       establishes                   repetitive               failures            to    provide               classroom                 instruction                 to     students                 under

            Respondent's                  Supervision.                    Therefore,                the      attempt                 at clarification              through              witness               testimony                 at the



                                                                                                                                                                                                                                              24
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                        INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                     RECEIVED NYSCEF: 08/17/2018




            hearings            provided                  neither          timely           notice            nor        adequate            specific         notice           to     the      Respondent                    of     the

            spwifies            concerning                  the     alleged            malfeasemce                     nor     did     the     testimony              overcome                the     basic       just        cause

            problems              centered             on fairness.                  Proof           is different              than        presumption.


             The          way      the         Department's                       witnesses                addressed                 these         concems             lacked              specificity,               were          not

            corroborated                 and        were          not     documented.                     Even           allowing           for    appropriate                inferences             to be made                   from

            the    evidence              presented                to prove             Specifications                      1-4,      those        proofs       do not           establish            that     Respondent

            engaged             in conduct                 at     UAA        of      a repetitive                 or frequent                nature        as described                    in Specification                    5.     In


            sum,      the proofs               in the           record       did       not        cure     the        pleading            deficiencies          raised              in the Motion                to Dismiss.


            In     sum,         this      Specification                     is     too       imprecise.                  The        identified             period        that         it    purports             to    cover             is

            overbroad              and         expansive.                The       submitted                  proofs         on the         allegations             as written              are      insubs'antial                  and

            it does         not        appear         that        any      snhatsmtial                  effort        was      made          to conform               the      pleadings              to the          proofs         by

            amending                the            general              wording              to      more             specific            allegations.              The         flaws           of      an       incomplete

                                                                                    worded"
            investigation                 remain             to the        "as                             Specification                   5. It is apparent                  that     the     department                 merely

            marshalled                 student's                opinions            and           partially           recollected              classroom              memories                 and        recorded                them

            under         the     guise         of a Specification.                          To his            credit,       lirincipal            Dorcely          even       recognized                 that        more        than

                                         chatter"
            "community                                          (T802)           was      needed              to establish                a fact     and     assert          a wrong.




             Thus,         a lack         of       fundamental                    faimess               underlies            the      Specification                 itself      since         Respondent                  had        no

            reasonable                 certainty            of what              specific           allegations              he needed               to respond               to.


             I therefore               find        that     Specifications                        5(a),       5(b),      and       5(c)     are not         sustained.


             (SED          Case         # 30977)


            Specification                     1:     On      or     about          December                    1, 2016,            while       assigned             to Middle                School          of Marketing
             and     Legal         Studies,               Respoñdent                failed            to discharge                 his professional                   responsibilities                    when:


                     a.     Respondent                     was      observed              during              work        hours        and/or         instructional                  time      to be asleep                  and/or

                            in a relaxedposition                                 in the presence                      ofstudents.

                     b.     Failing             to follow               schoolprotocols                        and procedures                      by not      reporting               to an assigned                    location

                            as directed                   to by Principal                    and/or            Administration.

                     c.     Failed             to follow                 directives                by     Principal                and/or          Administration                     to     retrieve            and         review

                            Hooked                 on Phonics              programfor                     intervention                and         the Running                records         for     student           planning
                            and         intervention.




                                                                                                                                                                                                                                      25
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                          INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                    RECEIVED NYSCEF: 08/17/2018




                    d.    Failed          to follow              directive                by    Principal              and/or         Administrotion                      to        execute              scripted           lesson
                          plans         to students.
                    e.    Failed          to follow             directive                by Principal               and/or          Administration                    to assist                           members                   with
                                                                                                                                                                                            staff
                          the      supervision                   of     students               in     outdoor             recess,          resulting           in     limited               and           or      inadequate
                          supervision               of students.
                f         Failed          to follow             school             protocol           and     procedures                by repeatedly                  arriving               late for             sched?ded
                          yard       duty.


            Discussion


                    (a)   Respondent                was         observed                 during        work         hours         and/or          instructional                 time        to be asleep                    and/or
                          in a relaxed              position                 in the        presence           of students.



                          MLS           Paraprofessional                       Amber             Jackson          credibly            testified        that     on November                          20,         2016,          while

                          engaged            in a Restorative                        Circle          Class      with       Respondent                 she     witnessed                Respondent                      ñodding

                          off     for     a total        of three             to four          minutes.          To       support           her     conclusion                 of    sleeping,                 Ms.       Jackson

                          described              how       the        Respondêüt                    leaned      back        in his      chair        with      his head              titled        backwards,                       with

                          his     neck          drifting          back             and      forth      and       with          Respondent               demonstrating                         no         reaction              to     the


                          snickering               of    the      students               or her        taking          a photo         of him          in that         state.          (T933-937,                     949-954,

                          D18A,           D18B)




                          Respondent                    maintained                  that       he was         not        sleeping           but     rather          was        using          a methodology                            he

                          used       and     even          taught            his     students          when         listening           so they         could         get a picture,                      since        a picture

                          is worth           a thousand                 words.             (T1262-1264)                    Respondent                also      testified             the      only          time         his        eyes

                          are     closed          is when              the     class           is listening              (T1424);           that     he heard             the        students              snickerin                g or

                          giggling           and        those         actions            not      disturb        the      class      (T1450);           that        he was            always              aware          of what

                          was       going          on      in     class            and      there       was         no     disruption               (T1450);           that          he       apologized                   to       Ms.

                          Meade           for      closing             his     eyes         and       understands               the     problems              with        doing             so,     and          assured             her

                          he will          not      close         his        eyes        again.        (T1451)             Respondent                 also      admitted               that         if     his       eyes        were

                          closed          he would               not         be aware               if the      students           were       pointing              at him            but      he        does        not        agree

                          that      the      students                 would           not       be     doing           their       classwork                because             students                  can        multitask.


                          (T1423)


                          The                               of        Amber              Jackson         is more            credible          than      the         contrived               explanations                       of     the
                                    testimony

                          Respondent.                    The          fact          Respondent                did         not      react       to      snickering/giggling                                 students,                 was




                                                                                                                                                                                                                                        26
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                        INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                     RECEIVED NYSCEF: 08/17/2018




                     unaware            his       photo            was        being          snapped,            was         leaning            back          in his          chair      with         eyes      closed        and


                     bobbing            head           lead        to the        conclusion                he was            dozing             off     and         in     various           degrees          of sleep.


                     I therefore                find       that      Specification                     1(a)     is sustained



               (b)   Failing           to follow              school           orotocols               and      procedures                  by not           reporting                to an assigned                  location
                     as directed                 to by Principal                      and/or            Administration.



                     Once        assigned                 to MLS              out     of the        ATR,          MLS           administration                           decided         to utilize           Respondent

                     to fill      staffing                needs       that          arose         during        his      assignment.                    This             meant         Respondent                would         not


                     necessarily                  be       doing           the        same           thing           every           day         and         he          therefore             had      no      permanent

                     classroom                  to        serve          as      a     base         location.                  When              initially                assigned              in      October             2016,
                                                                                                           teachers'
                     Respondent                   was         working                out        of the                             lounge             in the         school            after        speaking          to other

                     staff.      (T1273)                  On some              unidentified                   date,      Principal               Horton             tried          to locate          Respondent              and

                     was        unsuccessful.                      Principal               Horton          and        Respondent                      thereafter                had     a conversation                   where

                     Respondent                   explained                he did           not     hear       the announcemeñt                              for     his      attendance               because          he was

                                                                                                                                                                                                       reference..."
                     on the        first        floor.         Principal              Horton            then      told       Respondent                      that        "...for       future                                     he

                     was         not       to        go       downstairs,                   but      was        to      use         room          213          and           wait       in      room          213       for      his

                     assigmnents.                      (T1063)             Principal               Horton            admitted             that        upon          his      arrival         to MLS,            she did          not

                     have        a conversation                       with           Respondent                 about          where             he was             to      go.     (T1063)             After       Principal

                     Horton            told       Respondent                   to use room                    213,     she had              to speak               with       him      one       or two         more        times

                     about        the      issue           after      he was               found        using         room           229.

                     (T1063-1064,                         D22)       Thereafter,                  on November                       28,     2016,         ATR              Supervisor                Meade          reiterated

                     to    Respondent                      that       he       had         to     use      room             213.      (T        1151,           1273,1284,                   D22)            I do     not     find

                     Respondents                       testimony              that         Principal           Horton          agreed            that        he could               use room            229      as his       base

                     credible            and         I resolve           that        testimonial                conflict             causistent               with          my analysis                of Respondents

                     overall           testimony.                  (T1283)             I also        credit          Principal              Meade's                 testimony             that        Respondent              told

                     her        he did          not       see anything                     wrong         with         his     utilization               of     room            229      because              he was         in the


                     building              and         that       room         was          more         desirable             for        him         as an indication                       that      Respondent                did

                     what        he thought                   was      best          for     him       rather         than         what         he was             instructed.               (T1150-1152)

                     It    is    reasonable                    and       a legitimate                    employer                  expectation                 for         an      employer              to     expect        that

                     employees                  be in the            proper            place         at the       proper             time       while          at work.               Respondent                admittedly

                     failed        to conform                     to that           reasonable                expectation                  because             he         determined                 there      was     a more



                                                                                                                                                                                                                                  27
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                         INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                       RECEIVED NYSCEF: 08/17/2018




                     desirable            location                 that     could             serve        as his           base.       His         claim         that     Principal            Horton                 authorized

                     the    use of room                  229         as his           base         is just       not        credible.           Based            on the credibility                   determinsions,

                     the      partial            admissions                      of        the      Respondent                      and        the                                   of      events,               I     find        that
                                                                                                                                                          chronology

                     Respondent                  did        fail     to report                to an assigned                       location           as directed.


                     I therefore            find        that         Specification                        1(b)      is sustained.


               (c). Failed           to     follow             directives                    by     l'rincioal                and/or           Administration                       to      retrieve           and            review
                     Hooked          on Phonics                      orogram                 for     intervention                   and       the Running                 records           for    student               planning
                     and      intervention.


                                                                                                                                                                            Phonics"
                     Respondent                  acknowledges                              that     he never                used      the      "Hooked               on                           program                 with        the

                     ELL         class.          Respondent                      testifi.ed              that      the       reason           was      twofold;             (1)     he never             received                a list

                     of    students             (T1442)               and            (2)     he was              being         assigned              to     other         tasks      that         contributed                   to his

                     inability          to complete                       the    assignment.                     (T1443-1444,                       1101)




                     Principal            Horton              testified               that        she      handed             Respondent                    two      student          lists,       one       for         ELL         and

                     one      for    Intervention                         (TT1092),                  and        that        Respondent                 was         the     only        instructor/teacher                            that
                                                                                                           Phonics."
                     was       supposed                to     use         "Hooked                   on                               (T1091)              Principal           Horton              also       testified               that

                     Ms.      Jackson             was        the      person                who         informed              her     that      Respondent                  was       not       using        the        "Hooked

                           Phonics"
                     on                           materials                with            the     students.                (T1092)            Further,            while          there      was        no    sign            in/sign

                                                                                              Phonics"
                     out     sheet        for     the        "Hooked                  on                            materials,                MLS         administrators                    contend           that         the       box


                     containing                 the     materials                    appeared                not       to     have           ever     been          moved            from          where               they      were

                     stored,         under            the          desk         of     Ms.         Purvis.             The         employer               contends            that        the      apparent                   lack      of

                     movement                   which              caused                  the      administrators                      at     MLS          to      conclude              Respondent                      was        not


                     following             the        directive.




                     The       allegation               in     this        Specification                        maintains               Respondent                  failed         to retrieve               the        materials

                                                                                                                                                                    intervention."
                     and      to    review              the         materials                 "...for           student             planning              and                                          The             proofs         are


                     simply         insufficient                    in that           regard.            What          the      record          does        establish             is that       the      materials               were

                     never         used         by     Respondent                      with         the      students.




                                                                                                                                                                                                                                        28
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM         INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                 RECEIVED NYSCEF: 08/17/2018
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                                INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                                RECEIVED NYSCEF: 08/17/2018




               There          is        no         evidence                 in        the      record              that          either            prior           to          or      after         the        revelations                  of

               nonconformance,                             Respóñdeñt                     was        directed              to      follow            the        Master               Reader            intervention                     script

               without             deviation.                (T1052-1053)                          There           is     however                 proof            that        Respondent                     did      not        use      the

                                             Phonics"
               "Hooked              on                                scripted              lessons          as directed                    nor        did      he        discuss             his     alleged           inability            to

               execute          the          same          with        administration.                        Instead                 Respondent                    irresponsibly                     permitted                  the     ELL

               studcuts            to proceed                   through             the      school          days             without            the       instruction                     that     may        have         benefitted

               their     learning.


               Based         on      the          above         I find           Respondent                  did         fail     to       follow            the     directive                 of    Principal              Horton           to

                                                                                                                                                                   Phonics"
               execute            the        scripted             lessons             contained               in        the      "Hooked                   on                                program             with            the     ELL

               students            that       were          listed          by     the      Principal.


               I therefore              find        that        Specification                      1(d)     is sustained.



               (e)     Failed           to follow               directive              by Pr triciuâ|                   and/or           Administration                             to assist         staff      members                 with
                       the      suaervision                     of     students               in     outdoor                  recess.           resulting                 in        limited          and        or      inadeauate

                       s_upervision                  of students.


               Due       to the         short            staffing           levels          at MLS,           Linda              Underdue                  serves          as the            Supervisor               of the            lunch

               room          and      student               recess.           (T1061)               On an unspecified                               date,          Ms.         Underdue                made           a request              of

               Respondent                    to     come          into        the        cafeteria          and          then         assist        with           recess            outside          in the          yard         to     help

               protect          student             safety.           (T1009)               Ms.       Underdue                   testified             that        during             that        inspecified                   occasion,
                                                                                                                                                                                                                                Mendes'
               she     asked          Respondent                      to go get              his     coat        and          he never              did.        (T1111-1112)                         ( Principal

               December                 1, 2016              e-mail           to      Principal             Horton              suggests             the        date       was             December                 1, 2016.            D22)

               Ms.      Underdue                   testified           that        Respondent                 would               attempt            to avoid              yard            supervision                by        saying       he

               was       working               with         a particular                    smdent          in      the         cafeteria.             (T1112)                 Ms.          Underdue                also        admitted

               that    as a Supervisor,                         she knew                 she had           the authority                   to direct            and        order           compliance                   ut,      (T1120)

               she     chose            to        only       make            requests,              and      not         to      issue          directives                or        orders          for       staff        to    perfonn

               assignments.                    (1120-1123)


               Respondent                    testified               that        he      was         never          asked             to     get       his         coat,            that      Ms.         Underdue                 merely

               approached                                 and        said        word         to     the                                            you         don't           have          your        coat...".              (T1290-
                                             him                                                             effect,             "...oh,

               1292)         Respondent                     also       denied             ever       being          late        for      yard       duty.          (T1290-1292)


               The       support             for     this       specifkst;on                   is inconclusive                        and       insubstantial.No                             corroborative                      evidence,

               in any         fonn,           was          offered           or entered               to support                  this       Specification.                         Further,           Ms.       Underdue                  was


                                                                                                                                                                                                                                             30
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                           INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                       RECEIVED NYSCEF: 08/17/2018




                 clear      that        she       made          requests            and      did        not            direct         or     order         staff      to     comply.              She          posited         that     it

                  should         be implied                 that      her     requests             were                directives.                 Respondent                was         new        to     the        school      and

                  cannot           be        held         to     that        level          of      knowledge                          or      for         distinguishing                     a     request              from          an

                  order/directive.                    Directives/Orders                          exist         to         avoid             confusion              and        confusion                  over           whether         a

                 request          is discretionary.


                  I therefore             find       that       Specification                1(e)        is not           sustained.


                  (f)    Failed         tofollow                school        protocol             and         orocedures                     by repeatedly                   arriviiig             late        for     scheduled
                          vard      duty.
                                                                                                                   .                                                                                                                         .


                         The       only        probative              evidence              in this       record                 on        lateness         for       yard        duty        was        the     testimony             of
                          Ms.      Underdue                 who         testified         that      Respondent                         was          not     in his         place         in   the     yard            a couple         of
                          unspecified                times         (T1114)           and         that     his           cornpliance                  improved                and    corrected                  itself     after       she

                          briefed         Principal              Horton         concerning                    what              was        going          on.   (Tl        119)


                          Respondent                 simply           denies         that        he was                ever      late        for     yard       duty.        (T1290-1292)


                          The       support               for      this     specification                     is        inconclusive                      and      insubstantial.                   No          corroborative

                          evidence,              in any          form       was      offered             to support                   this         Specification.


            I therefore          find        that     Specification                  1(f)        is not        sustained.




            Specification               2:       During           2016-2017                 school         year,                Respondent                  was       excessively                 late         approximately
             11 times       on the following                        dates:


                  1.       October            17,     2016                                   1 minute
                  2.       October            24,     2016                                   10 minutes

                  3.       October            25,     2016                                   4 minutes

                  4.       October            26,     2016                                   10 minutes

                  5.       October           -27, 2016                                       10 minutes
                  6.      November                  1, 2016                                  14 minutes

                  7.       November                 3, 2016                                  5 minutes

                  8.       November                 16,     2016                             5 minutes

                  9.       November                 21,     2016                             15 minutes

                  10.      November                 22,     2016                             3 minutes

                  11. November                      30,     2016                             35 minutes


             Discussion


             Respondent             admitted                to being         late     as alleged                   in the         Specification.


             I therefore         find        Specification                  2 sustained.




                                                                                                                                                                                                                                       31
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                          INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                         RECEIVED NYSCEF: 08/17/2018




                                                          CONCLUSIONS                                      AND          APPROPRIATE                                PENALTY

            In     summary,               I find      the           following                 Specifications                  have         been      sustained:
            Case       nr±er                  30678             -     Specifications:                                                                                                                                                 in
                                                                                                            1(a)(b)(c)(d);                  2(a)(b)(c)(d)(e)(f)(g)(h);                             3; 4(a)(c),             4(b)
            part


            I find     the        following             Specifications                            are not         sustained:
            Case       number                30678          -        Specifications:                                in part;           5
                                                                                                          4(b)


            I find     the        following             Specifications                            have      been        sustained:
            Case       number                30977nSpecifications:                                         1(a)(b)(d);           2


            I find     the        following             Specifications                            are not         sustained:
            Case       number                30977          -        Specifications                       1(c)(e)(f)


            I find         that     the      Department                        has          met     its    burden          of     proving            Resp0adent                   guilty        of    the       above          listed

            specifications                   and     that           good           and       sufficient            cause         for       discipline              exists       under         §3020-a            of    the     State

            Education               Law.        More                specifically,                 I find        that    the proven                specifications                 do constitute                and      establish

           just        cause           for         disciplinary                         action            under          Education                 Law             §3020-a;              Conduct               unbecoming

            Respondents                   position,                 or     conduct                prejudicial            to     the        good       order,            efficiency,           or      discipline              of   the

            service;          substantial               cause               rendering                Respondent                  unfit       to    perform               his     obligations             to     the       service;

            misconduct;                   neglect           of           duty;          insubordination,                      a violation               of       the     Rules        and       Regulations                   of   the


                 hnnollor,             School             and/or                 District;            inappropriate                    comments;                   verbal        abuse         and       just         cause        for

            termination.


            As      presented             in this       case,              Respondent                     has     approximately                    twenty           years       of    service          with         one    known

            prior          formal            discipline                   in          his     employment                   record.             That          prior          discipline               involved             alleged

            misconduct                during           the          2014/2015                     school         year     and        the     2015/2016                  school        year.        In that          matter,        the


            Hearing           Officer           sustained                   10 of the               18 Specifications                       in whole              or in part          and      made           the     following

            comment               in his       Opinion                   and      Award            dated         September                 9, 2016:          "...Herein,              the     unmigalwa'ule                  thread

                                                                                                                                                                                                        administrators'
            running           through           Respondent's                            misconduct                is his        stubborn           noncompliance                       with     his

            directives."
                                     (D1(A)            p.30)              The          proven         events           at MLS          (D1[B])             all     occurred           after     September                 9, 2016,

            and      two      of those              events            involved                failures           to follow            supervisory                 directives.           Therefore,              Respondent

            did      not     correct          his     failure              to comply                with         directives            issue       after         enduring            a'3020-a           proceeding,                but


            rather,          continued              to engage                    in     such       behaviors.             The         record        has          also    demonstrated                  that      Respondent


            has      an independent                    streak               that        makes         it difficult            for      him        to conform                to the      legitimate              expectations



                                                                                                                                                                                                                                      32
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                                    INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                               RECEIVED NYSCEF: 08/17/2018




            of his         employer                 when          he disagrees                     with          or is somewhat                         constrained                 by     the        directive.              (Failure              to

            obtain            permission                 before                                    R-rated                                            failure         to     accept            geñder/bender                                  -       a
                                                                             showing                                   animation;                                                                                                   day

            school            sponsored                 activity;            failure           to utilize              a classroom                     Principal              Horton            assigned                him         to use          as

            his      base;       failure            to follow                through              with      the        ELL         students                 with      the     scripted               lessons         in Hooked                     on

            Phonics             program;                failure           to arrive            for        work         at MLS              on time)




            Respondent                     was       also         found             guilty           of    sleeping               at    two           different             schools,             UAA              and     MLS.                 Eye

            witness            testimony                and       still      photos           were          placed          into        the      record             for    each       occasion.               (D12,           D18(a)(b))

            Rather            than         admit         to the           obvious,             Respondent                    used          the        same          unbelievable                 and         contrived                   defense

            to      each        allegation                - that            he      was                       a concentration                            and                              technique                 he     teaches                his
                                                                                               using                                                                 listening

             students.               (T1262-1264)                      In     other          words,          the       AP who                 watched               him       for       five     to     seven            minutes;              and

            the      Paraprofessional                           that        was       in the         room          with        him         and         observed              him        nod      off        for     a total              of three

            to      four       minutes              are     not         to    be        believed,                yet     his      account               and         explanation                 is.     This        illustrates                that

             Respondent                    refuses          to take               responsibility                   for      his        actions             and       admit         he     was         sleeping.               In     fact,         the

             most       Respondent                   admitted                 to was         that         he told         ATR           Priñeipal                 Meade;           that    he will           not        close        his      eyes

             anymore                 and     that         he      understands                     the      problems                  when             he     does.          (T1451)             The          problem                with          not


             keeping            an eye             on     students                is obvious;                things            can      happen               in     the     blink         of    an eye            and         the        resting/

             intentional               closing             of     eyes           on     duty         by     those           charged              with           student          care          and     oversight                   cannot           be

             tolerated.



                                                                                                                                                                                                                  Boondocks"
             Respondent                    was      also         found            guilty       of playing                 an episode                   of the         adult         sitcom            "The                                         for

             his     students.              On this            record,            the      Respondent                    apologized                   for     his     poor       judgment                and        admitted                that        it

             was       inappropriate                     to have             played           the         Boondocks                  for      his      students.              (T1262)            However,                  Respondent

                                                                                                                                                                                    Ride"
             only       admitted              to     playing                the       Boondocks                   episode              entitled             "Freedom                                  and     refused               to     accept

                                                                                                                                                                                                                                           Song"
             responsibility                   for       and       admit            to      also      playing             the      episode               that        c0ütained             "The          Dick            Riding

             which            AP Barnett                 saw        and       heard          playing              on April              18, 2016.                  (D16)       Respondent                    also        admitted                 that

                                                                                        "Boondocks"
             he never            discussed                playing             the                                         with         any       administrator                      or parents               which            would           have

             been       the      responsible                    thing        to do.          Respondent                   claimed             there          was          no requirement                     get perreission,                       so

             he did           not.

                   Finally,           the        employer                    has        proven             that        on      April             8,     2016,             during          his         second             period              class,

             Respondent                    violated             Chancellors                   Regulation                  A-421            which             provides             in relevant                part       that:




                                                                                                                                                                                                                                                    33
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                                     INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                                 RECEIVED NYSCEF: 08/17/2018




             "...        L    POLICY


                             A.       It     is the      policy              of     the      Department                      of     Education                (DOE)                to      prohibit              verbal             abuse        of
                             students            by DOE            staff           members...on                       school            property...


                             B.      Disruptive              behavior                  by      a student                    must         never        be      punished                    by        use        of     verbal          abuse.
                                      Schools            should              address              a student's                     disruptive            behavior                      through              offering               guidance

                                     intervention,                     working               with          parents,                and      addressing                      behavior                 in        accordance                    with
                                      Chancellor's                 regulation                A-443           and         the       DOE's            Discipline                   Code.


            ...     IL       DEFINITIONS



                    C.        Verbal             abuse       is defined                   as language                   (written            or      oral)        about            or     directed               toward             students
                             that:


                             1.      Belittles,          embarrasses                      or subjects                 students            to ridicule;                 or
                             2.      Has         or    would             have          the        effect         of     unreasonably                        and        substantially                       interfering                with           a
                                     student's            educational                       performance                       or     ability          to     participate                      in     or        benefit             from         an
                                     educational                  program,                 school            sponsored                   activity           or     any            other            aspect            of      a student's

                                     education;              or
                             3.      Has         or    would             have          the        effect         of     unreasonably                        and        substantially                       interfering                with           a
                                      student's          mental,               emotional,                  or physical                well-being;                 or
                             4.      Reasonably                   causes            or       would           reasonably                   be     expected                   to        cause         a student                to     fear       for
                                     his/her          physical               safety;         or
                             5.      Reasonably                   causes             or      would               reasonably                 be        expected                   to     cause             physical                injury        or
                                     emotional             harm              to a student.


            Based            on      the     fmdings              of     fact        in      this     matter,               Respondent                  has        clearly               failed           to        conform             to     the

            legitimate               expectations                  of        his       employer                  as     expressed                in     Chancellors                          Regulation                    A-421.             The

            Chancellors                    Regulation             essentially                 codifies                the     employer's                   expectation                    that       DOE             staff        members

            are     expected                to    exercise             utmost             restraint          in       their        verbal           interactions                      with         students;              refrain          from

            language              that      would        belittle,             embarrass               or subject                  a student           to ridicule;                     refrain           from            any     language

            that     would            cause           a student              to     fear      for     their           physical             safety;           and        refrain              from          any        language                that

            would            cause          or    reasonably                 be     expected                to    cause             physical           or     emotional                      harm          to       a student.               That

            Respondent                   was      aware           of and           had       knowledge                      of the       Chancellors                   Regulation                    on        verbal           abuse         was

            established               and        admitted              to.    (T1304-1305)




            On April               8, 2016,           Respondent                    verbalized                what            he had           permitted               to become                     lingering               resentment


            towards               Principal           Dorcely,               which           he      exposed                 in    an     avalanche               of        verbal            scom,             disdain,            derision


                                                                                                                                                                                                                                                34
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                                    INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                              RECEIVED NYSCEF: 08/17/2018




            and         antipathy.             The       vulgar                invectives              and        obscenities                 he         spewed              had         no       place        in        a classroom

            discussion              with         impressionable                        students.            This         conduct              modeled                poor        behavior                and        evidenced            not


            only         poor          judgment                but         also          a     lack         of      control             as      Respondent                       went             emotionally                     berserk.

            Respondents                    conduct            violated              so many               rules         and      norms              of     behavior                for      a professional                       educator

            that        it not      only       had      a destructive                     impact           on the            students,             their         emotional                 health,         self-esteem,                  and

            respect          for        educators;                 it     also      undermined                     and        was            a blow            to      the       entire           infrastructure                    of    the

            education               system.          The           conduct           evidenced                   not     only         unprofessional                       and       unethical             behavior,                 it was

            also        immoral.            Those            who          witnessed              the       tirade        testified             about           the        impact           Respondents                     words         had

            on them              and     their       classmates.                    That        impact            included              but        is not          limited          to purported                    bi-sexual            and

                                                                                                                                                                                           Week"
            gay         students            leaving                the      classroom;                    the      positive              impact                of      "Spirit                                 in        general         and
                                                 day"
            "gender/bender                                    in         particular              being            negatively                 impacted;                 the       undermining                        of    respect         for

            Principal            Dorcely           and       his position;                    the undermining                       ofrespect                 for      approved                 student         inspired            school

            events;              the     undermining                      of     respect            for     the        school           in    general;               the       fueling              of     a rise           in     student

            disillusionment                      in education                    generally;               and      a stigma            being         attached              to those              who      express             sexuality

            differently.               (FF7)       The        Respondents                      language                was      belittling;              embarrassing;                        substantially                  interfered

            with         multiple           student's               ability         to       benefit         in    the       class       and        school's               education                program;                 interfered

            with         multiple            student's                   mental           and         emotional                 wellbeing;                    interfered                 with       student's                ability          to

            participate                in or benefit                from         a school             sponsored               activity.             (D2)



                                                                                                                                                         85
            On this           record,            Respondent                      incredibly               testified           the       April                    event         he        was       charged                with,        never

            happened,               and that         he was               a victim            of a conspiracy                   between              the administration                             and    certain               students.

            I find,        Respondents                   failure            to even            acknowledge                      the     event            and        his    role          in it,     is beyond               troubling,

            it     is     inmnsable                   and           uncorrectable.                        (T1391-1392)                        The          first          step       in         changing                 anything              is

            acknowledgement                          of the             problem.              Respondents                    failure          to acknowledge                         what          all the          other         credible

            evidence               established                (i.e.-           three                                            contemperaneous                                                           contemporaneous
                                                                                              eyewitnesses,                                                                   reporting,

            written          complaints)                     demonstrates                      his        inability            to      correct             his         behavior.                Further,             under           closer


            examination,                   Respondent's                        outburst          was        bought            on by          his     personal                frustration               stemming                   from    his

            personal             animosity              towards                Principal              Dorcely.            The          actions           of      the      students              were       secondary                   to his

            contempt               and      lack        of    respect              for       Principal             Dorcely.                   In    this         regard,           whatever               corrective                 action

            Respondent                  needs        is personal                   and        not      professional                    Deciding                appropriate                    penalties              under         3020-a

            involves             the     question            of whether                  professional                  correction                  can be achieved,                        not      personal               correction.



                                                                                                                                                                                                                                             35
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                                                                     INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                                                                   RECEIVED NYSCEF: 08/17/2018




            At      the     crux            of       Respondents                      misconduct              is a personal                     inability              to    let        his     resentment                 go      and          to     a

            lesser         extent           his       ability          to conform                 to directives.




            The       proven                conduct                also       evidenced               Respondents                    unprofessiw.aism,                                   extremely                 poor      judgment,

            lack      of        control,              lack        of      restraint,           impulsiveness,                     and     unwillingness                        to        accept         the        demands               of      his

            position.                 Simply              put,      Respondent                   could        have          mitigatéd             the       situation              and         avoided             the      entire         April

            802
                    iñcident             and          many             of     the      proven           specifications                   coñcemiñg                     a failure                to    follow             directives                  by

            accepting                 the        reasonable                   expectations               of        the     employer               and         not       allowing                personal             resentment                      to

            build         to the        point              of verbal                explosion.           It has been               oft     said         that        "...the             tongue          is mightier                than          the

            sword..              ",    and           on      these          facts,         Respondents                   tirade    cut      an         incalculable                     swath          of    damage               on       many

            levels.             Perhaps               that        is why            Respondent               maintains             that         the     event          never            happened.




            It is fundamental                             in a progressive                      discipline               system         that      the       purpose                of     discipline               is not         to punish.

            employees                  but           to     correct           their         behavior.               In     most      situations,                  disciphne                    should          be     the        minimum


            necessary                 to assure               the      employee                understands                 what      they         did       or are doing                      is wrong             and      must       not           be

            continued                 or repeated.                        It is only           when          the     employee               clearly              has        not,        and      obviously                will       not,        get


            the     message,                 that         their        termination                should           be upheld.




            Respondent                      has       a 20-year                record          of employment                      with         the      Department.                           Respondent                  would          rather

            label         his     students,                co-workers,                     colleagues,             and      supervisors                liars/dishonest                         and     co-conspirators                          than

            accept              responsibility                      for       his      actions.           He        has       allowed             personal                  resentment                  to     blind         him           to    his

            professional                    responsibilities                          and     has     continued               to disobey                   the      directives                 of his        supervisors.                        On
                                                                                                                                                      cause"
            this                            I find           the       employer                has    demonstrated                      "just                           to     terminate                the        employment                        of
                      record,

            Respondent.                          I   find          that        it     is     highly        unlikely               Respondent                     can          or        will         correct           his        behavior.


            Respondêñts                          failure          to acknowledge                      that     his        outburst          of        April         8, 2016,              demonstrates                      a continued


            denial          of        wrongdoing                       and          evidences            Respondents                     lack         of      understanding                          that      what          he      did        was


                            and        must            not        be continued.                  Since        Respóndent                  does          not      get the            message,                 his    employment                        is
            wrong

            terminated.




                                                                                                                                                                                                                                                     36
FILED: NEW YORK COUNTY CLERK 08/17/2018 04:40 PM                                                                                                                     INDEX NO. 655086/2017
NYSCEF DOC. NO. 38                                                                                                                                    RECEIVED NYSCEF: 08/17/2018




                                                                                            AWARD


            1. In     Case       number          30678          -    Specifications:                                                                                                   are
                                                                                             1(a)(b)(c)(d);           2(a)(b)(c)(d)(e)(f)(g)(h);                     3; 4(a)(c),
            sustained          and      Specification               4(b)   in sustained       part;      and


            2. In Case          number        30678        - Specification             5 is not                         and     Specification                    is not     sustened
                                                                                                       sustained,                                       4(b)
            in part


            3. In Case          number         30977        -Specifications               1(a)(b)(d)        and     2 are sustained


            4. In Case          number         30977        -       Specifications                            are not    sustainM
                                                                                          1(c)(e)(f)


            5. As     and       for    a penalty        Respondent              is terminated          from       employment.


            Dated:       July         17, 2017

            AFFIRMATION


            State     of New           York                            )
                                                                       ) ss.
            County        of     Westchester                           )


                         I,     Richard          D.     Williams,           do hereby     affirm    upon                my      oath    as      Arbitrator           that   I   am     the
            individual           described            in and        who    executed   this instrument,                  which     is my      Opinion           and    Award.




                                                                                                                          Richard      D.    William             Esq.


            Dated:       July         17, 2017




                                                                                                                                                                                        37
